Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira Almeida et al. (US 20200074401 A1) in view of Vasseur et al. (US 20190138938 A1).

Oliveira Almeida discloses: 
1. A method for monitoring performance of a machine learning model, the method comprising: 

receiving, by an anomaly detection function (planning system), digital time series data for a feature metric (par 54: lead time); (par 113-114)

wherein the feature metric is computed for a feature (par 72: lead time) that is extracted (fig 3: get customer data) from an online system over a time interval;

wherein the machine learning model is to produce model output (fig 4: 68 -> 60) that relates to one or more users' use of the online system; (par 73)

using the anomaly detection function, detecting anomalies in the digital time series data; (par 113-114)



creating digital output (fig 10-11) that identifies the feature (lead time) as associated with the labeled subset of the detected anomalies; 

causing, in response to the digital output, a modification of the machine learning model; (par 140, 25, 30; claim 6)

wherein the method is performed by one or more computing devices.

However, Oliveira Almeida does not explicitly disclose, while Vasseur teaches:
unsupervised anomaly detection function (par 68)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a dynamic machine learning planning system of Oliveira Almeida with an unsupervised machine learning model of Vasseur. One of ordinary skill in the art would have been motivated to do so in order to not reply on a training set of labels and instead look for sudden changes in the behavior. (Vasseur: par 40)

Modified Oliveira Almeida discloses: 
2. The method of claim 1, comprising causing, in response to the digital output, any one or more of the following: sending an electronic notification that contains the digital output, displaying the digital output on a display device (fig 10-11), using the digital output to re-train the machine learning model (par 140, 25, 30; claim 6), using the digital output to debug the machine learning model.


However, Oliveira Almeida does not explicitly disclose, while Vasseur teaches:
unsupervised anomaly detection function (par 68)

6. The method of claim 1, wherein the anomaly detection function uses group-level filtering or hypothesis testing to determine whether to label an anomaly detected by the anomaly detection function. (par 129)
However, Oliveira Almeida does not explicitly disclose, while Vasseur teaches:
unsupervised anomaly detection function (par 68)

7. The method of claim 1, comprising using a set of user-definable rules to rank the feature in relation to other features that are associated with other labeled anomalies. (par 114)

8. The method of claim 1, wherein when the feature is a numeric feature, the feature metric comprises any one or more of the following: a feature value mean (par 113, 137), a feature quantile, and when the feature is a categorical feature, the feature metric comprises any one or more of the following: a feature count (160; par 137), a feature count ratio.

Claim(s) 11-12, 15-18 is/are rejected as being the product implemented by the method of claim(s) 1-2, 5-8, and is/are rejected on the same grounds.

Claim(s) 3, 10, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira Almeida et al. (US 20200074401 A1) in view of Vasseur et al. (US 20190138938 A1), and further in view of Zhu et al. (US 20180253637 A1).

Modified Oliveira Almeida discloses:
3. The method of claim 1, wherein the time interval comprises a daily time interval or a weekly time interval (par 22) and 

the method comprises generating a daily report or a weekly report of the digital output. (par 1, 28)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a forecasting model of Oliveira Almeida with predictive models of Zhu. One of ordinary skill in the art would have been motivated to do so in order to prevent profit loss. (Zhu: par 20)

10. The method of claim 1, wherein the model output is used by the online system to configure any one or more of the following: 
However, Oliveira Almeida does not explicitly disclose, while Zhu teaches:
a content recommendation (par 28), a connection recommendation, a job opportunity recommendation, a search query.

Claim(s) 13, 20 is/are rejected as being the product implemented by the method of claim(s) 3, 10, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 4, 9, 14, 19 is/are allowable.

Response to Remarks
Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “according to claim 1, a feature is “extracted from” an online system over a time interval while a feature metric is “computed for a feature.” Thus, a feature is extracted while a feature metric is computed for a feature. It is respectfully submitted that Oliviera’s “lead time” does not satisfy both of these requirements of claim 1.” However, the examiner respectfully disagrees. Oliveira Almeida discloses the lead time metric (par 54: One metric that provides insight into the behaviour of a supply chain is lead time.) is computed for lead times, i.e., ones of supply chain attributes (features) in par 72, which is extracted from an online system over a time interval in par 75.

The Remarks state, “In contrast, the cited portions of Oliviera appear to describe a way to detect anomalies in time series data for lead times, i.e., anomalies in features, not anomalies in feature metrics.” However, the examiner respectfully disagrees. Oliveira Almeida discloses “One metric that provides insight into the behaviour of a supply chain is lead time… One definition of lead time is the time between the start and the completion of production process,” in par 54. Oliveira Almeida discloses “a supply chain planner can set thresholds in the mean absolute deviation between planned and historical lead times for each time series, leading to “tolerance” zones for each time series” in par 113, and an outside tolerance threshold of lead times in par 114. Oliveira Almeida’s outside tolerance zone is partly based on the lead time metric that is computed for lead times. Therefore Oliveira Almeida detects anomalies in the lead time metric.

The Remarks state, “Thus, even supposing that Oliviera’s lead times correspond to the claimed feature and Oliviera’s mean absolute deviation corresponds to the claimed feature metrics, which Applicant does not concede, Oliviera detects anomalies in the lead times, not the mean absolute deviation… Olivieria describes comparing lead times to lead time zone thresholds, which is different than detecting anomalies in time series data for a feature metric that is computed for a feature.” However, the examiner respectfully disagrees. Oliveira Almeida discloses “a supply chain planner can set thresholds in the mean absolute deviation between planned and historical lead times for each time series, leading to “tolerance” zones for each time series” in par 113, and an outside tolerance threshold of lead times in par 114. “A revenue at risk chart (180) shows that approximately 45% of overall revenue is at risk—as shown by portion (410). That is, a relatively small number of parts that are in the outside tolerance zone (310) in inventory chart (170) can have a disproportionate impact on revenue. Such an analysis shows that remediating lead time problems with a relatively small number of parts can have an enormous return,” in par 140. Oliveira Almeida’s outside tolerance zone is partly based on the lead time metric that is computed for lead times. Therefore Oliveira Almeida detects anomalies in the lead time metric.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113